Exhibit 10.41

LIMITED PARTNERSHIP PURCHASE AGREEMENT

THIS LIMITED PARTNERSHIP PURCHASE AGREEMENT is executed as of February 9, 2007,
by and among Lowrie Management LLLP, a Colorado limited liability limited
partnership(hereinafter referred to as “Lowrie”) and Illinois Acquisitions Inc.,
a Colorado corporation (hereinafter referred to as “Illinois”), VCG Holding
Corp., a Colorado corporation (hereinafter referred to as “VCG”), and MRC, LP.,
an Illinois limited partnership doing business as “PT’s Sports Cabaret St.
Louis” (hereinafter referred to as the “Company”).

WHEREAS, the Company owns and operates an adult entertainment nightclub known as
PT’s Sports Cabaret St Louis located at 200 Monsanto Avenue, Sauget, Illinois
(“PT’s Sports Cabaret St. Louis” or the “Premises”) and is licensed by the State
of Illinois to sell liquor on the Premises.

WHEREAS, in connection with the VCG’s purchase of the one percent general
partnership interest and a ninety-nine percent (99%) limited partnership
interest for 50,000 shares of restricted common stock from VCG and a $3,200,000
to be paid per the terms of a promissory note and security agreement executed
upon the approval of the transfer of the liquor license to VCG (Exhibit A).

WHEREAS, Illinois owns the general partnership interest of the Company (1%).

WHEREAS, Illinois is the general partner of other limited partnerships and this
sale does not include these other partnerships or any ownership of Illinois
direct or indirect.

WHEREAS, Lowrie owns a 99% of limited partnership interest of the Company.

WHEREAS, VCG has offered to purchase, and Illinois and Lowrie has offered to
sell, all of its ownership of the Company in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the above premises, the respective
representations, warranties and agreements herein contained, and other good and
valuable consideration, the adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. The Purchase

1.1 Agreement to Purchase.

VCG hereby agrees to purchase, and Illinois hereby agrees to sell, transfer,
assign and deliver to VCG, the general partnership interest it owns in the
Company for a 50,000 shares of restricted common stock of VCG.

 

Page 1 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

VCG hereby agrees to purchase, and Lowrie hereby agrees to sell, transfer,
assign and deliver to VCG, all of the limited partnership interest it owns in
the Company for a $3,200,000 promissory note and security agreement payable to
Lowrie, a copy of which is attached hereto as Exhibit A.

1.2 Closing. The completion of the purchase shall take place at such place and
time as may be agreed between the parties, no later than March 31, 2007 (the
“Termination Date”). The date of completion of the purchase shall be hereinafter
referred to as the “Closing Date.” Regardless of the Closing Date, the parties
agree that the purchase shall be upon transfer of the liquor license (the
“Purchase Date”).

2. Actions on the Closing Date

2.1 VCG Actions at Closing. On the Closing Date, VCG shall deliver to Illinois
and Lowrie:

2.0.1 50,000 shares of restricted common stock of VCG issued to Illinois.

2.0.2 The original $3,200,000 promissory note and security agreement from VCG to
Lowrie, a copy of which is attached hereto as Exhibit A.

2.3.3 A certificate executed by VCG confirming the representations and
warranties contained in Section 3 hereof as of the Closing Date.

2.2 On the Closing Date, Illinois and Lowrie shall deliver to VCG:

2.0.1 A certificate representing transfer of all of Illinois’s general
partnership interest of the Company, properly endorsed and assigned to VCG
Holding Corp., and any other instruments or documents that may be necessary,
desirable or appropriate to transfer and assign to VCG all of its general
partnership interest of the Company, all in a form and substance satisfactory to
counsel for VCG;

2.0.2 A certificate representing transfer of all of Lowrie’s limited partnership
interest of the Company, properly endorsed and assigned to VCG Holding Corp.,
and any other instruments or documents that may be necessary, desirable or
appropriate to transfer and assign to VCG all of its limited partnership
interest of the Company, all in a form and substance satisfactory to counsel for
VCG;

2.0.3 A certificate executed by Illinois, Lowrie and the Company confirming the
representations and warranties contained in Sections 4 and 5 hereof as of the
Closing Date;

2.0.4 All of the books and records of the Company.

 

Page 2 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

2.4.5 Any and all other documents reasonably requested by VCG to be delivered by
Seller at Closing.

3. Representations and Warranties of VCG. VCG represents and warrants to Seller,
as of the date hereof and up to and including the Closing Date, as follows:

3.1 Organization and Good Standing. VCG is a corporation duly organized, validly
existing and in good standing under the laws of the State of Colorado.

3.2 Corporate Powers, Compliance with Other Instruments, and Law. VCG has the
unconditional right, power and authority to execute, pursue and complete this
Agreement, and neither the execution of this Agreement, nor the completion of
the acts and events described in and/or contemplated by this Agreement, in
accordance with its provisions, will violate the Articles of Incorporation, as
amended, or bylaws of VCG, nor any existing law, order, rule, regulation, writ,
injunction or decree of any governmental entity having jurisdiction over VCG or
its properties.

4. Representations and Warranties of Seller and the Company. Illinois, Lowrie,
and the Company, jointly and severally, represent and warrant to VCG, as of the
date hereof and up to and including the Closing Date, as follows:

4.1 Organization and Good Standing. The Company is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Illinois. The Company has full power and authority, corporate and otherwise, to
carry on its business as and where now conducted and to own and operate the
properties and assets now owned and operated by it. The Company is duly
qualified to transact business and in good standing in each jurisdiction where
the ownership of its properties and assets or the conduct of its business
requires it to be licensed or qualified to do business.

4.2 Limited Partnerships Powers, Compliance with Other Instruments, Governmental
Consents and Laws. The General Partner has the unconditional right, power and
authority to execute, pursue and complete this Agreement. The execution and
completion of this Agreement and the completion of the transactions contemplated
hereby have been duly authorized by the Board of Directors of the Illinois.
Neither the execution of this Agreement, nor the completion of the acts and
events described in and/or contemplated by this Agreement, in accordance with
its provisions, will alter the rights or remedies of the Company with respect to
others, or conflict with or constitute a default under or a breach or a
violation of or grounds for termination of, or an event which, with the lapse of
time or notice, could constitute a default under or breach or violation or
grounds for termination of (i) the articles of incorporation, as amended, or
bylaws of the Company as the same are currently in effect, (ii) any note,
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company is a party or by which it is bound, (iii) any existing law, order, rule,
regulation, writ, injunction or decree of any union or any government,
governmental department, commission, board, bureau, agency or instrumentality or
court, domestic or foreign, having jurisdiction over the Company or its
properties. Except for (i) all necessary approvals by the

 

Page 3 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

State of Illinois with respect to the transfer of the Company’s license to sell
liquor and (ii) any adult entertainment license, no consent, approval,
authorization or order of any person, entity, court or governmental agency or
body or union or other body is required by the Company to complete the
transactions contemplated herein.

4.5 Licenses. The Company is currently licensed to present live adult
entertainment by the City of Sauget, Illinois, and is in compliance with all
reporting obligations and other requirements of such license. Company has
delivered to VCG a true, correct and complete copy of the sexually oriented
business license and tavern liquor license, the original both are at the
Premises, and the same is in full force and effect. No person or entity
(including, but not limited to, the State of Illinois) has commenced any
proceeding against the Company, or against any person currently or previously
associated with the Company or PT’s St. Louis, for the revocation or suspension
of any such license, or for the imposition of any conditions thereon, or for the
imposition of any fine or penalty on the Company.

4.6 Delivery of Documents and Schedules.

4.6.1 The Company has delivered to VCG a complete and accurate list, attached
hereto as Schedule 4.6.1, of all liens, encumbrances, licenses, leases,
employment agreements (including any pension, profit sharing, bonus or severance
pay commitments), collective bargaining agreements, and other contracts,
undertakings, and commitments to which the Company is a party or by which it is
bound or to which any of its properties or assets are subject. The Company has
performed all obligations required to be performed by it under such liens,
encumbrances, licenses, leases, contracts, agreements, and other undertakings
and commitments and is not in default under any of them.

4.6.2 The Company has delivered to VCG a complete and accurate list, attached
hereto as Schedule 4.6.2, of all property and assets owned by the Company,
including, but not limited to, all equipment, furniture, fixtures, and other
physical assets and property owned by the Company and used in connection with
the operation of PT’s St. Louis. The Company has good and marketable title to
all property and assets used in its business, including, but not limited to, all
property and assets reflected in the Financial Statements, as defined in
Section 4.7, and in Schedule 4.6.2, and all property and assets acquired by it
after the date of the Financial Statements, subject to no liens, mortgages,
pledges, encumbrances, or charges of any kind except as set forth in Schedule
4.6.1. The property and assets of the Company, including, but not limited to,
equipment and other facilities of the Company, have been properly maintained,
are in good working and operating condition and repair, and are suitable for the
uses for which they are intended and for their use in the business. There are no
security interests on any of the property and assets that arose in connection
with any failure or alleged failure to pay any tax.

4.6.3 The Company has delivered to VCG a complete and accurate list, attached
hereto as Schedule 4.6.3, briefly describing all general liability policies and
other insurance

 

Page 4 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

policies maintained by the Company, including the annual costs of such policies.
These policies are in amounts and provide coverage customarily maintained by
similar businesses similarly situated and are and shall be in full force and
effect through the Closing Date.

4.6.4 The Company has delivered to VCG a complete and accurate list, attached
hereto as Schedule 4.6.4, of all employees and independent contractors of the
Company and their respective rates of compensation, including benefits, if any.
All of the employees and independent contracts have and will have received all
compensation and benefits due from the Company through the Closing Date.

4.6.5 The Company has delivered to VCG a complete and accurate list, attached as
Schedule 4.6.5, of all bank accounts presently maintained by the Company,
showing the names of all persons authorized to make withdrawals or sign checks
on those accounts or have access to them, and any powers of attorney, presently
in effect, granted by the Company.

4.6.6 Other than as set forth on Schedule 4.6.6 attached hereto, no litigation,
proceeding, or controversy is pending against the Company or its assets before
any court or any governmental agency and, to the knowledge of Seller or the
Company, no such litigation, proceeding, or controversy is threatened or
anticipated. The Company has not violated any laws, regulations, or orders
applicable to its business or activities, and the conduct of the present
business of the Company at its present location is in conformity with all zoning
and building code requirements.

4.6.7 The Company has delivered to VCG true, complete, unmodified and correct
copies of the Company’s federal, state and local tax returns.

4.7 Financial Statements. Attached as Schedule 4.7 are true and complete copies
of the financial statements of the Company as of December 31, 2004 and 2005, and
2006. The financial statements are complete and accurate, have been prepared in
accordance with generally accepted accounting (“GAAP”) principles consistently
applied, and present fairly, to the extent reported thereon, the financial
position of the Company as of the end of the periods reflected thereon. The
financial statements attached hereto as Schedule 4.7 and information described
herein is collectively referred to as the “Financial Statements.”

4.8 Independent Certified Public Accountants. The Financial Statements have been
audited by Ronald Chadwick PC, CPA, independent certified public accountant.

4.9 Material Transactions and Adverse Changes. Between the date of the Company’s
Financial Statements and the Closing Date, there has not and will not have been,
occurred or arisen:

4.9.1 Any material adverse change in the business or financial condition of the
Company from that shown in the Financial Statements; or

 

Page 5 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

4.9.2 Any damage or destruction in the nature of a casualty loss, whether
covered by insurance or not, materially and adversely affecting any one or more
assets, properties or the business of the Company; or

4.9.3 Irrespective of any rights to indemnification, any waiver, release or
deferral, by the Company of any right to substantial value or significance which
singly or in the aggregate is material to the Company; or

4.9.4 Any borrowing of money or any commitment to borrow money by the Company or
any cancellation, termination or modification of any existing loan and/or
commitment to lend money to the Company; or

4.9.5 The creation of or entrance into any new or existing business entity by
the Company; or

4.9.6 Any other event, condition or state of facts of any character which
materially and adversely affects, or, threatens to materially and adversely
affect, the business, properties or assets of the Company, or results of
operations or financial condition of the Company.

4.10 Taxes.

4.10.1 All personal property tax, transaction privilege tax, payroll
withholdings, workman’s compensation, income tax, excise tax, unemployment,
social security, occupation, franchise and other taxes, duties or charges
levied, assessed or imposed upon the Company by the United States or by any
government, state, municipality or governmental subdivision have been and shall
be duly paid by the Company through the Closing Date. All federal state and
local income excise, unemployment, social security, occupation, franchise and
other tax reports and returns and other reports required by law or regulation
have been and shall be duly filed by the Company through the Closing Date. The
Company has withheld and paid when due all taxes required to have been withheld
and paid in connection with amounts paid or owing to any employees, independent
contractors, creditors, stockholders or other third parties, through the Closing
Date. The Company and Seller have no basis to expect that any authority will
assess any additional taxes for any period for which tax returns shall have been
filed at the Closing Date. There is not, and as of the Closing Date there shall
not be, any dispute or claim concerning any tax liability of the Company either
(a) claimed or raised by any authority in writing or (b) as to which the Company
or Seller has knowledge based upon personal contact with any agent of such
authority. There are not, and as of the Closing Date there shall not be, any
liabilities for prior years’ taxes that could constitute a lien against any part
of the Company’s assets or property or subject VCG or the Company to liability
therefore.

 

Page 6 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

4.10.2 Adequate reserves have been established for all income and other tax
liabilities on the Financial Statements for the period then ended and for all
preceding periods through the Closing Date for the Company.

4.10.3 The Company has not waived and will not waive any statute of limitations
with respect to any of its liabilities, including, without limitation, liability
for federal income or any other taxes for any period prior to the Closing Date.

4.10.4 No consents have been filed pursuant to Section 754 b of the Internal
Revenue Code of 1986, by the Company or any transferor of the Company through
the Closing Date.

4.10.5 After the Closing Date, neither the Company nor VCG shall have any
obligation to pay any tax attributable to a period or activity prior to the
Purchase Date. Any income tax obligation or benefit for the tax period ended
December 31, 2007 shall be attributed between Illinois, Lowrie and VCG on the
basis of the income and expenses of the Company for that part of the year that
the Shares were owned by the respective party.

4.11 Contracts. The Company is not a party to any contract not made in the
ordinary course of business, nor is the Company a party to any (1) contract for
the employment of any officer or individual employee.

4.12 Contingent Liabilities. There are no claims, actions, suits, proceedings or
investigations pending or threatened, against or affecting the Company or its
property or assets, in any court or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or arbitration tribunal, or other forum.
There are no judgments, decrees, orders, writs, injunctions, demands or any
other mandates outstanding to which the Company is a party or by which it is
bound or its property or assets affected.

4.13 Guarantees. There are no contracts or commitments by the Company directly
or indirectly guaranteeing the payment, performance or both payment and
performance of the obligations of third parties.

4.14 Compliance with Laws. The Company has complied in all material respects
with all applicable laws, orders and regulations of the federal, state,
municipal and/or other governments and/or any instrumentality thereof, domestic
or foreign, applicable to assets of Illinois Restaurants Concepts, Ltd. assets
and/or to the business conducted by it including, without limitation, all
applicable liquor laws, and is not in violation of any laws, orders and
regulations which singly or in the aggregate are material. Except for such
violations that will not materially, adversely or monetarily affect the Company
or its business:

(a) The Company has complied with and the Company is not in violation of any
federal, state, county and municipal law, ordinance, code or regulation or
governmental rule or regulation, directives or orders.

 

Page 7 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

(b) The Company has maintained such records as required by law, Seller will
maintain copies of those records for at least four years after closing and make
such records available to VCG and as VCG may reasonably request.

(c) The Company has not failed to obtain any, and the Company currently holds
and maintains all, licenses, permits or other governmental authorizations
necessary to the ownership, operation and sale of its services (all of which
licenses, permits and authorizations are valid) and, in particular, but without
limiting the foregoing, the Company is not in violation of any environmental,
safety, health, food or drug law, rule or regulation.

(d) The Company has complied with and the Company is not in violation of or in
default with respect to any judgment, order, writ, injunction or decree of any
court or of any governmental official department, commissions, authority, board,
bureau, agency or other instrumentality to which the Company is subject.

(e) No material default or breach exists under any contract, lease, agreement,
commitment, pledge, encumbrance, lien, claim, charge, right, option or other
instrument or obligation to which the Company is now a party or by which the
Company, the property, assets and/or the Company’s business may be bound or
affected.

4.15 Indebtedness Owed to Partners, Employees or Independent Contractors. The
Company is not indebted to any partner, employee or independent contractor as of
the date hereof.

4.16 Indebtedness Owed by Partner, Employees or Independent Contractors. No
money is owed to the Company by any of the partner, employees, or independent
contractors of the Company.

4.17 Bonuses to Employees and Independent Contractors . There is no obligation,
commitment or past repetitive historical practice of the Company to pay bonuses,
royalties or other similar compensation designed to reward past performance,
create incentive for future performance or otherwise, to any officer, director,
employee or independent contractor of the Company.

4.18 Status of the partnership interest. The partnership interests are, and when
sold and delivered at the Closing Date will be, legally and validly issued, duly
authorized, fully paid and nonassessable. There are no persons holding powers of
attorney from the Company or any proxy or power of attorney with respect to the
partnership interests.

4.19 Estoppel . All statements in this Agreement with respect to the Company are
true and correct and Illinois and Lowrie have not made any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements made herein, in the light of the circumstances under which they were
made, not misleading.

 

Page 8 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

4.20 Schedules and Exhibits. With respect to the references made throughout the
Agreement to Schedules and Exhibits, the contents thereof are to be deemed to be
an integral part of this Agreement among the parties and such contents are
incorporated herein by reference. All warranties and representations herein
expressly provided shall apply to the information set forth in the Schedules and
Exhibits.

4.21 Business Premises, Permitted Use and Zoning, Liquor License. The Premises
are suitable for the conduct of the business of the Company. The Premises is
zoned for use of an “adult entertainment establishment” is a permitted use as
the terms are defined by the City of Sauget. Notwithstanding anything else to
the contrary in this Agreement, VCG’s obligations under this Agreement are
expressly conditioned on the uses of “adult entertainment” being permitted uses
on the Premises as those terms are defined by the City of Sauget at the Closing
Date.

4.22 No Insolvency. Neither Illinois, Lowrie nor the Company is insolvent and
the consummation of this transaction will not render Illinois or Lowrie
insolvent.

4.23 Environment, Health and Safety. The Company has complied with all
environmental, health and safety laws with respect to the property and assets
and/or the business, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand or notice has been filed or commenced against
the Company or any associate person alleging any failure so to comply with
respect to the property assets and/or the Company’s business.

4.24 Entertainers. Seller and the Company represent that any person who has
appeared at the Premises (and may appear prior to the Closing Date) as an
entertainer has always been (and will be) treated and classified by the Company
as an independent contractor and not as an “employee.”

5. Representations and Warranties of Seller. Illinois and Lowrie represents and
warrants to VCG as follows:

5.1 Illinois and Lowrie has the capacity to enter into, and to perform the
obligations required by this Agreement.

5.2 Other than Troy H. Lowrie, no other person has any direct or indirect
interest in the partnership interests, and Troy H. Lowrie is the sole party who
has the power with respect to the partnership interests. On delivery of the
partnership interests pursuant to this Agreement, VCG will receive good and
marketable title to the partnership interests, free and clear of all liens,
encumbrances, restrictions, equities, and any claims.

 

Page 9 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

5.3 VCG has completed a due diligence investigation, including, but not limited
to, a discussions with Illinois Restaurant Concepts, LP., Illinois Acquisitions
Inc., Lowrie Management LLLP, and applicable state and local authorities and
government agencies and a review of the following documents of the Company and,
as applicable for the last three years (except where otherwise indicated): the
articles of limited partnership and bylaws, including amendments from inception;
minutes of partners’ meetings from inception; all reports and filings under
federal and state laws; financial statements; list of shareholders and copies of
partnership interest transfers from inception; material contracts and
agreements, employee benefit plans, trusts and related documents; insurance and
other welfare plans and programs; employment contracts and consulting
agreements; collective bargaining agreements annual budgets; operating procedure
manuals; outside management consulting studies and reports; corporate tax
returns; insurance coverage; and leases relating to real estate and equipment.
After such investigation, Seller has no reason to believe that any of the
representations or warranties contained in Section 4 and this Section 5 are not
true, correct, and complete, and none of the representations or warranties
contained in such Sections omits any statement or information necessary, in
light of the circumstances, to make such representation or warranty not
misleading.

5.4 There is no contractual or other obligation owned by the Company of which
Illinois or Lowrie is aware that is not documented and/or has not been provided
to VCG.

6. Covenants of Illinois, Lowrie, and the Company. Illinois, Lowrie, and the
Company, hereby covenant and agree as follows:

6.1 Actions of Seller and the Company. Prior to the Closing Date, (a) Illinois,
Lowrie, and the Company shall use their best efforts to complete the transaction
contemplated in this Agreement and, without limiting the generality of the
foregoing, to obtain all consents and authorizations necessary to transfer the
partnership interests and all its ownership of the Company to VCG, and to
retain/transfer the Company’s license to sell liquor in Illinois, and will cause
to be prepared all documentation related to such consents and authorizations;
and (b) Illinois, Lowrie, and Company shall make all filings and give all
notices to those parties which may be necessary or reasonably required in order
to effect the transactions contemplated by this Agreement and to comply with all
applicable state laws and regulations in connection with the effectuation of
this Agreement.

6.2 Conduct of Business Before Closing. Prior to the Closing Date, Illinois,
Lowrie, and the Company will not enter into any transaction which would be of
such materiality as to render materially false or misleading the description of
the Company’s business activities, assets, properties, liabilities, contractual
commitments and/or business relationships or other matters as set forth in this
Agreement. Seller and the Company covenant and agree that, from the date of this
Agreement until the Closing Date, the Company will at all times conduct its
business in the usual and ordinary course and will not, without the prior
written consent of VCG, (a) purchase, sell, or otherwise dispose of any
property, asset or services of any kind, other than purchases and sales in the
ordinary course of business; (b) mortgage, pledge, create security interests in
or otherwise

 

Page 10 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

encumber any of its properties or assets; (c) make or incur any capital
commitment or expenditure or any unusual or long term commitment; (d) grant any
increase in salary or other increased compensation to any of its employees or
independent contractors; (e) declare or pay any dividend or make any other
distribution to shareholders; (f) reveal to third persons any trade secrets,
customer lists, or other confidential or proprietary information; (g) enter into
any lease, contract, agreement, purchase or sale order or other commitment
relating to the property or the assets or the PT’s St. Louis; or (h) modify,
amend, cancel or terminate any of its existing leases, contracts, agreements or
other commitments relating to the Company’s business, assets or property, or act
otherwise in any manner that may adversely affect its rights, interests, assets,
properties or business.

6.3 Preservation of Business Organization. From the date hereof through the
Closing Date, Illinois, Lowrie, and the Company will use their best efforts, to
preserve and maintain the Company’s business and personnel, to keep available
the services of its management, employees, and independent contractors, and to
preserve its good will with suppliers, customers and others having business
relations with it.

6.4 Access. The Company will furnish to VCG’s officers, directors, accountants,
attorneys and other representatives full access, during normal business hours
throughout the term or applicability of this Agreement, to all information
concerning the business and affairs of the Company and its operations as VCG,
acting through such persons, may reasonably request.

6.5 Stand-Still. From the date hereof through and including the Closing Date,
Illinois, Lowrie, and the Company agree not to sell any of its partnership
interests or issue or sell any additional partnership interests of the Company,
or grant any rights to subscribe for or to purchase, or any options or warrants
for the purchase of, any additional partnership interests of the Company, or to
solicit or encourage from any other person or entity an offer or expression of
interest in or with respect to an acquisition, combination, or similar
transaction involving the Company or its assets, properties or securities, and
Illinois, Lowrie, and the Company will promptly inform VCG of the existence of
any unsolicited offer or expression of interest.

7. Conditions to Obligations of the Parties

7.1 Conditions to the Obligations of Seller. The obligations of Illinois and
Lowrie hereunder are, at the option of Illinois and Lowrie, subject to
compliance with and/or fulfillment of each of the following conditions prior to
the Closing Date. The conditions contained in this Section are included in this
Agreement for the benefit of Illinois and Lowrie and, without constituting a
waiver of any of Illinois’s or Lowrie’s rights under this Agreement, may be
waived, in whole or in part, by Illinois or Lowrie.

7.1.1 Representations. The representations and warranties of VCG contained in
this Agreement shall be true and correct on and as of the date hereof and the
Closing Date, with the same effect as though all such representations and
warranties had been made on and as of such dates.

 

Page 11 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

7.1.2 Compliance. All the terms, covenants and conditions hereof to be followed
and performed by VCG on or before the Closing Date shall be fully and timely
performed.

7.1.3 No Errors or Misrepresentations. On or before the Closing Date, WCC and
Lowrie shall not have discovered any material error, mistake or omission in the
representations and warranties made herein by VCG.

7.2 Conditions to Obligations of VCG . The obligations of VCG hereunder are, at
the option of VCG, subject to compliance with and/or fulfillment of each of the
following conditions prior to the Closing Date. The conditions contained in this
Section are included in this Agreement for the benefit of VCG and, without
constituting a waiver of any of VCG’s rights under this Agreement, may be
waived, in whole or in part, by VCG.

7.2.1 Representations. The representations and warranties of the Company and
Illinois and Lowrie contained in this Agreement shall be true and correct on and
as of the date hereof and through the Closing Date, with the same effect as
though all such representations and warranties had been made on and as of such
dates.

7.2.2 Compliance. All the terms, covenants and conditions hereof to be followed
and performed by Illinois or Lowrie or the Company on or before the Closing Date
shall be fully and timely performed. Illinois, Lowrie and the Company shall have
delivered to VCG a certificate, dated as of the Closing Date, certifying such
detail as VCG may reasonably request as to the fulfillment of the conditions
specified in this Section.

7.2.3 No Material Change. There shall not have been any material adverse change
in the results of operations of the Company from that described in the Financial
Statements.

7.2.4 No Errors or Misrepresentations. On or before the Closing Date, VCG shall
not have discovered any material error, mistake or omission in the
representations and warranties made herein by the Company or Illinois or Lowrie.

7.2.5 Consents. All consents, approvals, authorizations, waivers or orders
required or necessary for the completion of the transactions contemplated by
this Agreement shall have been obtained. No person or entity shall have
threatened any action against Illinois, Lowrie, the Company and/or VCG to
prevent, or as a result of, the completion of this Agreement.

7.2.6. No Material Adverse Change. No damage, destruction, or loss (whether or
not covered by insurance), and no other event or condition materially and
adversely affecting the condition, financial or otherwise net worth results of
operations, assets, properties, business, or prospects of the Company shall have
occurred.

 

Page 12 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

7.2.7 Proceedings. No claim, investigations, proceedings or litigation, either
administrative or judicial, threatened or pending against the Company, and no
violations pending which threaten to revoke the Company’s liquor license.

7.2.8. Assets and Property Verification. Verification by VCG on or prior to the
Closing Date of the existence of the type and quantity of the assets and
property listed on Schedule 4.6.4.

8. Termination

8.1 Termination by Agreement. This Agreement shall terminate if VCG and Illinois
and Lowrie, prior to the Termination Date, decide that the transaction is
undesirable and mutually agree to terminate this Agreement, or at VCG’s option
if Illinois and Lowrie, after using reasonable efforts, is unable to obtain
required approval or consents for the completion of the transaction contemplated
hereby.

8.2 Termination upon Default. If any party shall fail to use its best efforts to
complete this Agreement and all conditions precedent thereto which are the
responsibility of that party by the Termination Date, then such shall constitute
an event of default under this Agreement.

8.2.1 Upon the occurrence of an event of default hereunder, the non-defaulting
party shall give written notice to the defaulting party of the existence of the
event of default.

8.2.2 If the defaulting party shall not have cured the event of default within
fifteen (15) days of the date notice is given, the non-defaulting party shall
have the right to terminate this Agreement and to recover from the defaulting
party all costs and expenses incurred by it in connection with this Agreement
and the transactions contemplated hereby, including reasonable attorneys’ fees
and other costs of collection.

8.3 Automatic Termination. This Agreement shall terminate in the event the
Agreement has not been completed by the Termination Date, unless extended by
mutual agreement of Illinois and Lowrie and VCG, or unless notice of default
under Section 8.2 hereof has been given.

9. Survival and Indemnification

9.1 Survival of Representations and Warranties. All of the representations and
warranties of VCG, the Company, and Illinois and Lowrie contained in this
Agreement shall survive the Closing for a period of three (3) years.

 

Page 13 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

9.3 Indemnification.

9.3.1 Illinois and Lowrie shall indemnify and hold harmless VCG (and its
directors, officers, employees, affiliates, successors and assigns) against any
and all liabilities, obligations and/or losses resulting from any inaccuracy in,
or breach of, any representation and warranty or non-fulfillment of any covenant
on the part of Illinois or Lowrie or the Company contained in this Agreement, or
any misrepresentation in or omission from or nonfulfillment of any covenant on
the part of Illinois or Lowrie or the Company contained in any other agreement,
certificate or other instrument furnished or to be furnished to VCG by Illinois,
Lowrie or the Company pursuant to this Agreement, or arising from any conduct,
action or event, or lack there of, which occurred prior to the Closing Date.

9.3.2 VCG shall give prompt written notice of the assertion of any third party
claim of which VCG has knowledge which is covered by the indemnity agreement set
forth in this Section. Illinois and Lowrie will undertake the defense thereof by
representatives chosen by VCG, but reasonably acceptable to Illinois and Lowrie.
If Illinois and Lowrie within a reasonable time after notice of any such claim
fails to defend, VCG will have the right with reasonable prior written notice to
Illinois and Lowrie to undertake the defense, compromise or settlement of such
claim on behalf of and for the account and risk of Illinois and Lowrie, subject
to the right of Illinois and Lowrie to assume the defense of such claim at any
time prior to settlement, compromise or final determination thereof. VCG shall
forward to Illinois and Lowrie notice of any sums due and owing by Illinois and
Lowrie with respect to such claim and Illinois and Lowrie shall pay such sums to
VCG entitled to such indemnification in cash, within thirty (30) days after the
date of such notice.

10. Miscellaneous

10.1 Notice. Any notice, demand, consent, election, offer, approval, request, or
other communication (collectively, a “notice”) required or permitted under this
Agreement must be in writing and either delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested to the
addresses listed below. A notice delivered personally will be deemed given only
when acknowledged in writing by the person to whom it is delivered. A notice
that is sent by mail will be deemed given three (3) business days after it is
mailed. Any party may designate, by notice to all of the others, substitute
addresses or addressees for notices; and, thereafter, notices are to be directed
to those substitute addresses or addressees.

 

Page 14 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

If to Illinois:

Illinois Acquisitions, Inc.

C/O Troy H. Lowrie

390 Union Blvd. Suite 540

Lakewood, CO 80228

If to Lowrie:

Lowrie Management LLLP.

C/O Troy H. Lowrie

390 Union Blvd. Suite 540

Lakewood, CO 80228

If to VCG:

Donald W. Prosser,

Chief Financial Officer

VCG Holding Corp.

390 Union Blvd. Suite 540

Lakewood, CO 80228

10.2 Benefit; No Third Party Rights; Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer upon any person, other than the parties hereto and their
successors and assigns, any rights or remedies under or by reason thereof. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party.

10.3 Fees. Except as otherwise provided herein, the parties shall pay their own
costs and expenses incident to the negotiation, preparation and performance of
this Agreement, and compliance with all agreements and conditions contained
herein, including all fees, expenses and disbursements of their respective
counsel, whether or not the transactions contemplated hereby are completed.

10.5 Waiver of Compliance. Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, representation,
warranty, covenant, agreement, or conditions here may be waived by the other
party only by a written instrument signed by the party granting the waiver. Any
such waiver or failure to insist upon strict compliance with a term of this
Agreement shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply.

 

Page 15 of 18

    DWP     THL       THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

10.6 Modification. This Agreement cannot be modified, changed, discharged or
terminated except by an instrument in writing, signed by the party against whom
the enforcement of any waiver, change, discharge or termination is sought.

10.7 Applicable Law; Jurisdiction and Venue. This Agreement will be construed
and governed in accordance with the laws of the State of Colorado, without
regard to conflict of law principles. Any suit involving any dispute or matter
arising under this Agreement may only be brought in the United States District
Court for the District of Illinois or any Illinois State Court. All Parties
hereby consent to venue and the exercise of personal jurisdiction by any such
court with respect to any such proceeding.

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

10.8 Brokerage or Finder’s Fee. Each of the parties hereto represent and warrant
to each other that no broker or other person is entitled to a brokerage or
finder’s fee or commission or other compensation in respect to the execution of
this Agreement and the completion of the transactions contemplated hereby. Each
of the parties hereto agree to indemnify and hold the other harmless against and
in respect to any and all claims, losses, liabilities or expenses which may be
asserted against such other party by any broker or other person who claims to be
entitled to a brokerage or finder’s fee or commission in respect of the
execution of this Agreement and the completion of the transactions contemplated
hereby by reason of his or its acting at the request of such party.

10.9 Representation, No Presumption. Each party acknowledges that he or it has
obtained such legal, accounting, and investment representation as such party has
deemed necessary or appropriate, and no party is relying on representation
obtained by any other party with respect to this Agreement or the actions
contemplated hereby. This Agreement or any provision hereof shall not be
construed against any party due to the fact that this Agreement or provision
hereof was drafted by said party.

10.11 Specific Performance. The parties recognize that irreparable injury will
result from a breach of any provision of this Agreement and that money damages
will be inadequate to fully remedy the injury. Accordingly, in the event of a
breach or threatened breach of one or more of the provisions of this Agreement,
any party who may be injured (in addition to any other remedies which may be
available to that party) shall be entitled to one or more preliminary or
permanent orders (i) restraining and enjoining any act which would constitute a
breach or (ii) compelling the performance of any obligation which, if not
performed, would constitute a breach.

10.12 Complete Agreement. This Agreement constitutes the complete and exclusive
statement of the agreement between and among the parties. It supersedes all
prior written and oral statements, agreements or understandings including any
prior representation, statement, condition, or warranty. Except as expressly
provided otherwise herein, this Agreement may not be amended without the written
consent of all of the parties.

 

Page 16 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

10.13 Section Titles. The headings herein are inserted as a matter of
convenience only, and do not define, limit, or describe the scope of this
Agreement or the intent of the provisions hereof.

10.14 Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of the Agreement.
Illinois, Lowrie, VCG and the Company shall cooperate with each other in the
preparation of federal and state income tax returns for 2005.

10.15 Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby. In the event that any such provision is deemed to be invalid,
the parties agree that a court making such judgement shall have the ability to
interpret and apply such provision to the fullest extent permitted by law,
within such provision’s original intent, and still maintain its validity.

 

Page 17 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the day and year first above written.

 

VCG: VCG HOLDING CORP. By:  

/s/ Donald W Prosser

Name:   Donald W. Prosser Title:   Chief Financial Officer Date:   February 9,
2007 Illinois Acquisitions Inc.: By:  

/s/ Troy H. Lowrie

  Troy H. Lowrie, President Date:   February 9, 2007 Lowrie: By:  

/s/ Troy H. Lowrie

  Troy H. Lowrie, President of the general partner Date:   February 9, 2007
COMPANY: MRC, LP By:  

/s/ Troy H. Lowrie

Name:   Troy H. Lowrie Title:   President of the general partner Date:  
February 9, 2007

 

Page 18 of 18

    DWP     THL         THL    

(VCG) (Seller) (Company)